"A plaintiff in ejectment must recover on the strength of his own title, and not on the weakness of the defendant's title." Code, § 33-101. Taken as a whole, the evidence adduced on the trial of this ejectment suit was too vague and indefinite to show title in the plaintiffs, by virtue of inheritance, through parties dying years ago; and the trial court did not err, at the conclusion of evidence offered by both sides, in directing a verdict for the defendant, who, according to the plaintiffs' evidence, had been in possession of the premises for a long number of years prior to the institution of the suit. Anderson v. Robinson, 75 Ga. 375 (2).
Judgment affirmed. All the Justicesconcur.
        No. 15767. APRIL 19, 1947. REHEARING DENIED MAY 16, 1947.